Title: From George Washington to Denis McCarty, 22 November 1755
From: Washington, George
To: McCarty, Denis



To Mr Denis McCarty.
[22 November 1755]

I am very sorry you have given me occasion to complain of your conduct in Recruiting; and to tell you, that the methods and unjustifiable means you have practised, are very unacceptable, and have been of infinite prejudice to the Service: of this I am informed by many Gentlemen, as well as by all the Officers who were ordered to recruit in these parts: and am further assured, that it is next to an impossibility to get a man where you have been; such terror have you occasioned by forcibly taking, confining and torturing those, who would not voluntarily enlist. These proceedings not only cast a slur upon your own Character, but reflect dishonour upon mine; as giving room to conjecture, that they have my concurrence for their source. I must therefore acquaint you, that such Behaviour in an Officer would shake his Commission! Let it then be a warning to you, who I still hope, erred more through inadvertence than design; for which reason, I shall forget the past, in sanguine hopes of what is to come. I am &c.

G:W.
November 22d 1755.    

